Title: From John Adams to John Quincy Adams, 7 January 1807
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy January 7. 1807

I have regularly received the Journals and Documents you have been So good as to inclose and two Short Letters for which I thank you. I have recd also the Economica of Mr Blodget for which I pray you to thank him. It is I presume a work of merit and Utility. I have not been able as yet to attend to it very carefully.
I have not written to you before, because I had nothing to write, unless it were about Law Suits and Town Meetings of which I suppose your Brother has informed you. The Town has now three times rejected the importunity of certain uneasy Spirits and at present there is an apparent tranquility.
My old Friends are dropping off very fast. Old Mr Vernon of Newport once a Member of the Navy Board and Father of your fellow Traveller in 1778 died last Week and I expect to Attend, tomorrow the Funeral of the Treasurer of Harvard Colledge, who ascended to Heaven as easily as the Prophet; I was never more busy in my Life. Hallicarnassensis, is not quite abandoned, I hope: but your Advice and that of Some other of my Friends, have prevailed upon me, to renew my former Attempts to put Some of my papers in order, and make a few comments upon them. The Extent of the Business will not I hope again discourage me from pursuing the plan as far as the time left me will allow. But this you know is between You and me.
Your Family is well and John is with Us, as gay as a bird. I go to Town but seldom but have visited your Family as often as I have gone. Their Situation is wholesome and pleasant and the more So I should think, for being a little out of the Way of the Noise and Smoke and Bustle of the multitude.
Mr Burr is the Subject of all Conversation. But the most dark misterious and unaccountable Business it is, that ever was heard or read. For my own part I am determined to wait with patience for the ultimate devellopement before I venture a conjecture upon the Object or the motives of all the movements beyond the mountains. Many People this Say begin to Suggest Suspicions and even Opinions, that one or more foreign Powers are at the Bottom. If this is true We Shall hear more of this project before it is over, nor will the defeat of this prevent another and another. They talk of a Connection between this Enterprize and Mirandas. But I can see no probability nor Scarce a possibility of that.
Of one thing however I am very certain that South America has been so much arroused and alarmed, by the Conquest of Buenos Ayres, by Mirandas Expedition, by the Purchase of Louisiana, by the Exploration of the Mississippi, the Missouri and the red Rivers and above all by the discovery of a passage by Land to the Columbia River and the pacific Ocean, and the Attention of all Europe has been Turned by all these means so much to this quarter of the World that We shall e’er long be obliged to turn our Thoughts to some means of preservation and defence.
After a little more Sleep, a little more Slumber, and a little more folding of the hands to Sleep, We Shall awake to terror and dismay. The World around Us on every Side is in too unSettled a State for Us to Sleep always in Security.
Whether our General Court, now in Session will Address Mr Jefferson to Stand a Candidate at the next Election, is a problem or theorem. Some think they Will—others Say no, because it will excite a disagreable debate. I know not how it will be decided, and indeed am not much interested in the question. If We are to have no national power of a Navy an Army a militia or a Revenue, of what importance is it whether Mr Jefferson or Mr Madison, Wields the Scepter? or Mr John Randolph?
I wish you a good night,
J. Adams